Exhibit 10.5

PERFORMANCE FOOD GROUP COMPANY
DEFERRED COMPENSATION PLAN



 

 

--------------------------------------------------------------------------------

 

PERFORMANCE FOOD GROUP COMPANY
DEFERRED COMPENSATION PLAN

Table of Contents

Page

Article I DEFINITIONS

1

 

Article II PARTICIPATION

6

 

Article III Deferrals

7

 

Article IV CREDITS TO ACCOUNT AND INCOME

8

 

Article V VESTING OF BENEFITS

9

 

Article VI PAYMENT OF BENEFIT

9

 

Article VII ADMINISTRATION OF THE PLAN

13

 

Article VIII CLAIMs REVIEW PROCEDURE

15

 

Article IX LIMITATION OF RIGHTS

20

 

Article X AMENDMENT TO OR TERMINATION OF THE PLAN

20

 

Article XI Participating employers

21

 

Article XII GENERAL AND MISCELLANEOUS

21

 

 

 

    



 

--------------------------------------------------------------------------------

 

PERFORMANCE FOOD GROUP COMPANY
DEFERRED COMPENSATION PLAN

 

Preamble

Performance Food Group Company (the "Company") adopted this Performance Food
Group Company Deferred Compensation Plan (the "Plan") as of April 1, 2020 (the
"Effective Date") as a strategy to encourage and reward the continued service of
Directors and certain key Employees, as designated by the Company, who are
essential to the continued viability of the Company.

The Company intends that the Plan will be maintained for the exclusive benefit
of the Participants, who shall constitute Directors and a select group of
management and key Employees, and that any Participant or Beneficiary of the
Plan shall have the status of an unsecured general creditor with respect to the
Plan.  The Plan is intended to comply with Section 409A of the Code.

The terms of the Plan are as follows:

Article I
DEFINITIONS

1.1"Account(s)" shall mean each Base Compensation Deferral Account, Bonus
Compensation Deferral Account, and/or Employer Discretionary Credits
Account.  The term "Account" shall refer only to a bookkeeping entry and shall
not be construed to require the segregation of assets on behalf of a Participant
or Beneficiary.  

1.2"Base Salary" shall mean the earnings paid to a Participant by the Employer
for personal services, prior to withholding as reported on Form W-2, including,
overtime pay commissions and bonuses other than Bonus Compensation, but
excluding (a) contributions to, or distributions under, the Plan, (b) special
allowances (such as statutory disability pay and disability benefits paid to a
Participant during an authorized leave of absence, moving expenses, car
expenses, tuition reimbursement, meal allowances, the cost of excess group life
insurance income includible in taxable income, and similar items), (c) ordinary
compensation from the granting, vesting and/or distribution of awards under the
Company’s Omnibus Equity Incentive Plan, or under the Company’s Employee Stock
Purchase Plan, and (d) the taxable value of any awards and/or gifts, including
cash gifts, gift certificates, gift cards, and similar items of readily
convertible cash value given to a Participant by the Employer in connection with
a holiday or occasional corporate event.  Base Salary shall include all salary
reduction contributions by a Participant under the Performance Food Group
Employee Savings Plan and any salary reduction contributions to a cafeteria plan
under Section 125 of the Code, and any elective amounts that are not includible
in the gross income of the Participant under Section 132(f)(4) of the
Code.  Notwithstanding the foregoing, if a Participant is performing service in
the uniformed services (as defined in chapter 43 of title 38 of the United
States Code) while on active duty for a period of more than thirty (30) days and
is receiving amounts which represent all or a portion of the Base Salary that
the Participant would have received from the Employer if the Participant were
performing services for the Employer, such amounts shall be treated as Base
Salary for all purposes under the Plan.

1

 

--------------------------------------------------------------------------------

 

1.3"Base Compensation" shall mean Base Salary or Director Fees, as applicable.

1.4"Base Compensation Deferral Account" shall mean a bookkeeping account
established on the records of the Company for a Participant that is credited
with such Participant's Base Compensation deferrals under Section 3.1.  A
Participant shall have a one-hundred percent (100%) nonforfeitable interest in
his or her Base Compensation Deferral Account(s) at all times.  

1.5"Beneficiary" shall mean the person or persons designated by each Participant
under the Plan pursuant to the written beneficiary designation in the form
provided by the Plan Committee; provided, however, that a Participant may
designate a different Beneficiary hereunder by delivering to the Plan Committee
a new written beneficiary designation in the form provided by the Plan Committee
and executed specifically with respect to the Plan.  If a Participant fails to
name a Beneficiary, if a Beneficiary named by the Participant predeceases the
Participant or dies before distribution of the Participant's Account(s) or if
such designation is not effective for any reason as determined by the Plan
Committee, then the entire value of the Participant's Account(s) will be
distributed as follows: (a) if a Participant leaves a surviving spouse, the
Participant's distributions shall be paid to such surviving spouse; or (b) if a
Participant leaves no surviving spouse nor designated Beneficiary, the
Participant's Beneficiary shall be the person or persons surviving the
Participant in the first of the following classes in which there is a survivor,
share and share alike:

(i)The Participant's natural born or legally adopted children, except that if
any such children of the Participant predecease the Participant but leave issue
surviving the Participant, such issue will take, by right of representation, the
share their parent would have taken if living;

(ii)The Participant's parents; and

(iii)The Participant's estate.

1.6"Board" shall mean the Board of Directors of the Company.

1.7"Bonus Compensation" shall mean with respect to any Participant for a Plan
Year, the amount paid under the Company's annual incentive plan, calculated
after ensuring that there is a sufficient amount remaining to provide for all of
the following items to the extent such items are not otherwise deducted from
Base Compensation: (i) all applicable federal and state taxes required to be
withheld, (ii) the amount of elective deferrals that such Participant has
elected to contribute to the Performance Food Group Employee Savings Plan, (iii)
all amounts elected by such Participant to be contributed under any Employer
sponsored plan by reason of Section 125 of the Code, (iv) all other amounts
elected by such Participant to be paid as participant contributions to any
Employer­sponsored plan, and (v) all other deductions authorized or consented to
by such Participant or otherwise required by law, provided that to the maximum
extent possible, such deductions shall reduce the portion of the Bonus
Compensation that is not subject to a Deferral Election.

1.8"Bonus Compensation Deferral Account" shall mean a bookkeeping account
established on the records of the Company for a Participant that is credited
with such Participant's Bonus Compensation deferrals under Section 3.2.  A
Participant shall have a one-hundred percent (100%) nonforfeitable interest in
his or her Bonus Compensation Deferral Account(s) at all times.  

2

 

--------------------------------------------------------------------------------

 

1.9"Change in Control" shall mean the occurrence of any of the following:

(a)the acquisition (whether by purchase, merger, consolidation, combination, or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended, and any successor thereto (the "Exchange Act") of more than fifty
percent (50%) (on a fully diluted basis) of either (i) the then outstanding
shares of the Company's common stock, taking into account as outstanding for
this purpose such Common Stock ("Common Stock") issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors; provided, however, that for
purposes of the Plan, the following acquisitions shall not constitute a Change
in Control: (i) any acquisition by the Company or any Affiliate; or (ii) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (iii) in respect of the Account(s) of a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);

(b)during any period of twelve (12) months, individuals who, at the beginning of
such period, constitute the Board (the "Incumbent Directors") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director of the Company subsequent to the Effective Date, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors of the Company or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; or

(c)the sale, transfer, or other disposition of all or substantially all of the
assets of the Company to any Person that is not an Affiliate of the Company.

For purposes of this definition, (A) "Person" shall mean any individual, entity,
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) and (B) "Affiliate" shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with the Company. The
term "control" (including, with correlative meaning, the terms "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract, or otherwise.

1.10"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.

3

 

--------------------------------------------------------------------------------

 

1.11"Company" shall mean Performance Food Group Company, a Delaware corporation,
or any successor.

1.12'"Compensation Committee" shall mean the Compensation Committee and Human
Resources Committee of the Board.

1.13"Credit Date" shall mean each business day of the Plan Year.

1.14"Deferral Election" means an election by a Participant to defer Base
Compensation, Bonus Compensation and/or Employer Discretionary Credits.  A
Participant must make a new Deferral Election with respect to Base Compensation,
Bonus Compensation and/or Employer Discretionary Credits for each Plan Year.

1.15"Director" means a member of the Board who is not an Employee.

1.16"Director Fees" means the annual cash retainer and all meeting fees payable
in cash to a Director for service as a member of the Board, including retainers
and meeting fees paid for service as the lead independent Director, a committee
member (including a special committee) or a committee chairman.  

1.17"Disability" means that a Participant is: (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii)  by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
Employees; or (iii) determined to be totally disabled by the Social Security
Administration.

1.18"Distribution Date" means the date, as permitted by the Plan Committee,
specified by a Participant in his or her Election Notice for the payment of all
or a portion of such Participant's Account(s).

1.19"Effective Date" means April 1, 2020.

1.20"Election Notice" means the notice or notices established from time to time
by the Plan Committee for making Deferral Elections under the Plan.  The
Election Notice includes the amount or percentage of Base Compensation and/or
Bonus Compensation to be deferred (subject to any minimum or maximum amounts set
forth herein), the Distribution Date(s), and the form of payment (lump sum or
installments).

1.21"Election Period" shall mean the period established by the Plan Committee
with respect to each Plan Year during which a Deferral Election for such Plan
Year must be made in accordance with the requirements of Section 409A of the
Code, as follows:

(a)General Rule.  Except as provided in (b) and (c) below, the Election Period
shall end no later than the last day of the Plan Year immediately preceding the
Plan Year to which the Deferral Election relates.

4

 

--------------------------------------------------------------------------------

 

(b)Performance-based Compensation. If any Bonus Compensation constitutes
"performance-based compensation" within the meaning of Treas. Reg. Section
1.409A-1(e), then the Election Period for such amounts shall be determined by
the Plan Committee in accordance with Treas. Reg. Section 1.409A-1(e) (and in no
event later than the date on which the amount of the performance-based
compensation becomes readily ascertainable).

(c)New Participants. The Election Period for an individual who is treated under
Section 409A of the Code as first becoming eligible to participate in an
"account balance" plan maintained by the Company shall end no later than thirty
(30) days after the individual becomes eligible to participate in the Plan and
shall apply only with respect to compensation paid for services performed after
the date of the Deferral Election.

1.22"Employee" shall mean an employee of the Company or any Employer.  

1.23"Employer" shall mean a corporation, trade or business that, together with
the Company, is treated as a single employer under Sections 414(b) or (c) of the
Code that, with the consent of the Company, has adopted the Plan for the benefit
of its eligible employees.  

1.24"Employer Discretionary Credits" shall mean amounts, if any, allocated to a
Participant under Section 3.3.  

1.25"Employer Discretionary Credits Account" shall mean a bookkeeping account
established on the records of the Company for a Participant that is credited
with such Participant's Employer Discretionary Credits under Section 3.3.

1.26"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

1.27"FICA Amount" shall have the meaning set forth in Section 6.6(d).

1.28"Insolvent" shall mean (i) the Company is unable to pay its debts as they
become due or (ii) the Company is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code (or any successor federal statute).

1.29"Participant" shall mean a Director or member of management or a key
Employee who has been selected for participation in the Plan, as set forth in
Article II hereof.

1.30"Plan" shall mean the Performance Food Group Company Deferred Compensation
Plan, as it may be amended from time to time.

1.31"Plan Committee" shall mean the individual or committee that is authorized
by the Compensation Committee to administer the Plan.  In any case, where the
Plan refers to the Plan Committee, such reference is deemed to be a reference to
any delegate of the Plan Committee appointed for such purpose.

1.32"Plan Year" shall mean the twelve-consecutive month period commencing
January 1 of each calendar year, provided that the initial Plan Year shall
commence on the Effective Date and end on the following December 31.

5

 

--------------------------------------------------------------------------------

 

1.33"Separation from Service" shall mean a "separation from service" within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. Section
1.409A-1(h) including the default presumptions thereunder.

1.34"Specified Employee" shall mean a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i) of the Code and Treas. Reg. Section 1.409A-1(i).

1.35"Specified Employee Payment Date" shall mean the first payroll date of the
seventh month following a Specified Employee's Separation from Service (or, if
earlier, upon the date of the Specified Employee's death).

1.36"Unforeseeable Emergency" shall mean a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant's spouse, or the Participant's dependent (as defined in Section
152(a) of the Code); (ii) a loss of the Participant's property due to casualty;
or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Plan Committee.

1.37"Vested Interest" shall mean the percentage of a Participant's Account(s)
that, pursuant to Section 5.1, is vested.

Article II
PARTICIPATION

2.1Eligibility to Participate.  For any Plan Year, participation in the Plan
shall be made available to (i) each individual who is a Director and (ii) the
individuals whose position qualifies for an equity grant under the Company's
2015 Omnibus Incentive Plan, as amended, or successor thereto, for the Company's
fiscal year that ends within the Plan Year, as determined by the Compensation
Committee.  Each such individual will be notified by the Plan Committee of his
or her eligibility to participate in the Plan, with such notification specifying
the date of participation.  The determination as to the eligibility of any
individual to initially participate in the Plan or to continue as a Participant
shall be made in the sole and absolute discretion of the Compensation Committee,
whose decision in that regard shall be conclusive and binding for all purposes
hereunder.  Eligibility to participate in the Plan in one Plan Year does not
guarantee eligibility to participate in any subsequent Plan Year.

2.2Cessation of Active Participation.  Notwithstanding any provision herein to
the contrary, an Employee or Director who is a Participant shall cease to be
entitled to defer Base Compensation and/or Bonus Compensation hereunder as of
the earliest to occur of: (i) the date of the termination of the Plan; (ii) the
date such individual is no longer eligible to participate under Section 2.1, or
(iii) any earlier cessation date designated by the Compensation Committee and
communicated to the affected individual prior to the effective date of such
cessation.  Each former Participant who continues to have a positive balance in
any of his or her Account(s) under the terms of the Plan after his or her
participation ceases will continue to be treated as if he or she were a
Participant for purposes of the Plan until all of his or her Account(s) have
been distributed under the terms of the Plan, except that such Participant will
not be eligible to make a Deferral Election

6

 

--------------------------------------------------------------------------------

 

or receive an allocation of Employer Discretionary Credits unless and until such
former Participant again becomes eligible under Section 2.1 and resumes
participation in the Plan.

2.3Election Notice.  During the Election Period, a Participant shall submit an
executed Election Notice to the Plan Committee to irrevocably elect to defer a
portion of his or her Base Compensation and/or Bonus Compensation for the
applicable Plan Year pursuant to Sections 3.1, 3.2, and 3.3 hereunder.  A
Participant's Deferral Election for a Plan Year expires at the end of such Plan
Year, and a new Election Notice must be filed for each subsequent Plan Year. A
Participant's failure to properly complete an Election Notice in accordance with
this Section 2.3 shall be deemed an election by the Participant to defer zero
percent (0%) of his or her Base Compensation and/or Bonus Compensation, as
applicable.

Article III
Deferrals

3.1Base Compensation Deferrals.  For any Plan Year, a Participant may elect,
pursuant to Section 2.3, to defer an integral percentage of from one percent
(1%) to fifty (50%) of his or her Base Compensation otherwise payable to him or
her.  Notwithstanding any provision of the Plan or a Deferral Election to the
contrary, however, the amount withheld from any payment of Base Compensation
shall be reduced automatically, if necessary, so that it does not exceed the
amount of such payment net of all withholding and authorized deductions, other
than any reduction pursuant to such Deferral Election.  Any amounts withheld
pursuant to this Section 3.1 from the Base Compensation otherwise payable to a
Participant shall be credited to his or her Base Compensation Deferral Account
as of the date on which such amounts would otherwise have been paid.  Base
Compensation for a Plan Year not deferred by a Participant pursuant to this
Section 3.1 shall be received by such Participant in cash except as provided by
any other plan maintained by the Company.  Except as provided in Section 3.4, a
Deferral Election of Base Compensation pursuant to this Section 3.1 shall be
irrevocable through the end of the Plan Year for which it is made.

3.2Bonus Compensation Deferrals. For any Plan Year, a Participant may elect,
pursuant to Section 2.3, to defer an integral percentage of from one percent
(1%) to seventy-five percent (75%) of the Bonus Compensation otherwise payable
to the Participant.  Notwithstanding any provision of the Plan or a Deferral
Election to the contrary, the amount withheld from any Bonus Compensation shall
be reduced automatically, if necessary, so that it does not exceed the amount of
such payment net of all withholding and authorized deductions other than any
reduction pursuant to such Deferral Election.  Any amounts withheld pursuant to
this Section 3.2 from the Bonus Compensation otherwise payable to a Participant
shall be credited to his or her Bonus Compensation Deferral Account as of the
date on which such amounts would otherwise have been paid.  Bonus Compensation
for a Plan Year not deferred by a Participant pursuant to this Section 3.2 shall
be received by such Participant in cash except as provided by any other plan
maintained by the Company.  Except as provided in Section 3.4, a Deferral
Election of Bonus Compensation pursuant to this Section 3.2 shall be irrevocable
through the end of the Plan Year for which it is made.

3.3Company Deferrals.  The Plan Committee may, from time to time in its sole and
absolute discretion, credit a Participant's Employer Discretionary Credits
Account with Employer

7

 

--------------------------------------------------------------------------------

 

Discretionary Credits for such Plan Year.  Such Employer Discretionary Credits
may be made on behalf of one or some Participants but not others, and such
credits may vary in amount among individual Participants.

Article IV
CREDITS TO ACCOUNT AND INCOME

4.1Credit to Accounts.  All amounts credited or charged to a Participant
pursuant to the provisions of this Article IV shall be credited or charged to
the Account(s) of the Participant as of the applicable Credit Date.  All
payments from an Account(s) during the Plan Year shall be charged against the
Account(s) as of the applicable payment date.

4.2Credit of Interest.  On each applicable Credit Date, the Participant's
Account(s) shall be credited with the earnings and charged with the losses
attributable thereto, determined pursuant to the provisions of Section 4.3, as
well as any other credits to or charges against such Account(s).

4.3Election of Investments.  Each Participant, upon becoming a Participant in
the Plan, may, in the manner prescribed by the Plan Committee, designate the
manner in which he or she wishes the Account(s) to be invested among the various
options designated by the Plan Committee for this purpose ("phantom investment
funds").  Such designation may be changed with respect to future credits and
transfers among phantom investment funds, by filing an election with the Plan
Committee, in the manner prescribed by the Plan Committee, within the period of
time period established by the Plan Committee.  The Participant must designate,
in such minimum percentages or amounts as may be prescribed by the Plan
Committee, that portion of his or her Account(s) that the Participant wishes to
allocate to each phantom investment fund.  The Plan Committee may establish
limits on the portion of an Account that may be hypothetically invested in any
phantom investment fund or combination of phantom investment funds.  The
investment designation will continue until changed by the timely submission of a
new investment designation, which change will be effective within the period of
time established by the Plan Committee.  In the absence of any such investment
designation, a Participant's Account(s) shall be deemed invested in such
property as the Plan Committee, in its sole and absolute discretion, shall
determine.  The Plan Committee may, but shall not be obligated to, invest
amounts credited to a Participant's Account in accordance with the investment
designations of such Participant; nevertheless, the Account(s) of such
Participant shall be credited with the amount of income, gains and losses
attributable thereto, as if the amounts credited to such Account(s) had been so
invested.  The Plan Committee shall be authorized at any time and from time to
time to modify, alter, delete or add to the investment options hereunder.  In
the event a modification occurs, the Plan Committee shall notify those
Participants whom the Plan Committee, in its sole and absolute discretion,
determines are affected by the change, and shall give such persons such
additional time as is determined necessary by the Plan Committee to designate
the manner and percentage in which amounts thereby affected shall be deemed
invested.  The Plan Committee shall not be obligated to substitute options with
similar investment criteria for existing options, nor shall it be obligated to
continue the types of investment options presently available to the
Participants.  Notwithstanding any of the foregoing provisions, in no event
shall the Plan Committee be responsible for implementing the investment
designation of a Participant unless proper notice of such designation is given
to the Plan Committee

8

 

--------------------------------------------------------------------------------

 

on the form prescribed by the Plan Committee within the time period established
by the Plan Committee for such purpose.

Article V
VESTING OF BENEFITS

5.1Vested Status of Accounts.  

(a)Base Compensation and Bonus Compensation Deferral Accounts.  Each Participant
(or Beneficiary in the case of a Participant's death) will have a one-hundred
percent (100%) Vested Interest in his or her Base Compensation Deferral
Account(s) and his or her Bonus Compensation Deferral Account(s) at all times.  

(b)Employer Discretionary Credits Account.  The Employer Discretionary Credits
shall vest in accordance with the vesting schedule under the Performance Food
Group Employee Savings Plan, as it may be amended from time to time.  Any
Employer Discretionary Credits that are not vested as of a Separation from
Service shall immediately expire and be forfeited at such time. Notwithstanding
the aforementioned vesting schedule, the Plan Committee may, in its discretion,
establish a different vesting schedule that will apply to Employer Discretionary
Credits made to the Plan on behalf of any Participant for any Plan Year.  

Article VI
PAYMENT OF BENEFIT

6.1Plan Benefit and Event Triggering Payment.  With respect to each Account, a
Participant's Plan "benefit" will be such Participant's Vested Interest in the
value of such Account.  Subject to Section 6.2, payment of a Participant's Plan
benefit from each Participant's Account shall be made (or commence in the case
of installments) on the earliest to occur of the following events (each, a
"Payment Event"):

(a)The Distribution Date specified in the Participant's Election Notice, to the
extent elected by the Participant;

(b)The Participant's Separation from Service;

(c)The Participant's death; and

(d)The Participant's Disability.

Unless otherwise determined by the Plan Committee, any balance in a
Participant's Employer Discretionary Credits Account that is not a Vested
Interest shall be forfeited upon the occurrence of a Payment
Event.  Additionally, for the purposes of this Article VI, a payment will be
considered timely if made within ninety (90) days of the date required herein.

6.2Timing of Payments to Specified Employees. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
his or her Separation from Service, then no distribution of such Participant's
Account(s) shall be made upon the Participant's Separation from Service until
the Specified Employee Payment Date. Any payments to which a

9

 

--------------------------------------------------------------------------------

 

Specified Employee otherwise would have been entitled under the Plan during the
period between the Participant's Separation from Service and the Specified
Employee Payment Date shall be accumulated and paid in a lump sum payment on the
Specified Employee Payment Date.

6.3Form of Payment.  With respect to each compensation Deferral Election made by
a Participant, such Participant shall irrevocably elect the form of payment with
respect to his or her Base Compensation Deferral Account(s), Bonus Compensation
Deferral Account(s) and Employer Credits Discretionary Account(s) from one of
the following forms:

(a)A lump sum cash payment; or

(b)Annual cash installment payments for a period of five (5), ten (10), or
fifteen (15) years.

The amount of each installment payment shall be determined by multiplying the
Participant's remaining balance in the applicable Account subject to such
installment form, by a fraction, the numerator of which is one and the
denominator of which is the number of remaining installment payments to be made
to the Participant.  In the event a Participant fails to properly or timely
elect the form in which his or her benefit payments from an Account are to be
made, such Participant will be deemed to have elected that all benefit payments
from such Account will be paid in the form of a single lump sum payment.

6.4Death.  In the event of a Participant's death at a time when amounts are
credited to such Participant's Account(s), such amounts shall be paid to such
Participant's designated Beneficiary or Beneficiaries at the time set forth in
Section 6.1 and in the form elected by the Participant pursuant to Section 6.3. 

6.5Payments Due to Unforeseeable Emergency.  Except in the case of an
Unforeseeable Emergency as described in this Section 6.5, Participants and
Beneficiaries shall not be permitted to make withdrawals from the Plan prior to
the times set forth in Section 6.1 (as modified by Section 6.2) or to borrow
from the Plan at any time.

(a)Request for Payment. If a Participant or Beneficiary suffers an Unforeseeable
Emergency, he or she may submit a written request to the Plan Committee for a
cash lump sum payment from his or her Base Compensation Deferral Account(s) and
Bonus Compensation Deferral Account(s) (but not from his or her Employer
Discretionary Credits Account).

(b)No Payment If Other Relief Available. The Plan Committee will evaluate the
Participant or Beneficiary's request for payment due to an Unforeseeable
Emergency taking into account the Participant or Beneficiary's circumstances and
the requirements of Section 409A of the Code.  In no event will payments be made
pursuant to this Section 6.5 to the extent that the Participant or Beneficiary's
hardship can be relieved: (i) through reimbursement or compensation by insurance
or otherwise; (ii) by liquidation of the Participant or Beneficiary's assets, to
the extent that liquidation of the Participant or Beneficiary's assets would not
itself cause severe financial hardship; or (iii) by cessation of Deferral
Elections under the Plan, if applicable.

10

 

--------------------------------------------------------------------------------

 

(c)Limitation on Payment Amount. The amount of any payment made on account of an
Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant or Beneficiary's financial need, including amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the payment, as determined by the Plan
Committee.

(d)Timing of Payment. Payments shall be made from a Participant's Account(s) on
the first regularly scheduled pay date that coincides with or immediately
follows the first day of the calendar month following the determination by the
Plan Committee that a hardship withdrawal due to an Unforeseeable Emergency will
be permitted.

(e)Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant's Deferral Elections shall be cancelled
for the remainder of the Plan Year.

6.6Acceleration of Payment.  The time or schedule of any payment hereunder shall
not be accelerated, except to the extent otherwise permitted under Section 409A
of the Code and the regulations promulgated thereunder.  Consistent with the
foregoing sentence, the Plan Committee, in its sole discretion, may accelerate
the payment of the balance of a Participant's Account(s) to the Participant (or
following the Participant's death, the Participant's Beneficiary) in a lump sum
cash payment as soon as administratively practicable after the Plan Committee
determines that such acceleration is necessary under one or more of the
following:

(a)to the extent that (i) the aggregate amount in the Participant's Account(s)
does not exceed the limit in Section 402(g)(1)(B) of the Code (which is nineteen
thousand dollars ($19,000) for 2019), (ii) the payment results in the
termination of the Participant's entire interest in the Plan and any plans that
are aggregated with the Plan pursuant to Treas. Reg. Section 1.409A-1(c)(2), and
(iii) the Plan Committee's decision to cash out the Participant's Account(s) is
evidenced in writing no later than the date of payment;

(b)to fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of
the Code) requirement to pay an individual other than the Participant;

(c)as necessary to comply with a certificate of divestiture (as defined in
Section 1043(b)(2) of the Code) related to a conflict of interest exception
under Section 409A of the Code;

(d)to pay the Federal Insurance Contributions Act tax imposed under Sections
3101 and 3121(a) and (v) of the Code on compensation deferred under the Plan
(the "FICA Amount") and the income tax at source on wages imposed under Section
3401 of the Code or the corresponding withholding provisions of applicable
state, local or foreign tax laws as a result of the payment of the FICA Amount
and the additional income tax at source on wages attributable to the pyramiding
of Section 3401 of the Code wages and taxes; provided, however, that the
acceleration permitted under this paragraph (d) shall not exceed the aggregate
of the FICA Amount and the income tax withholding related to such FICA Amount;

(e)to the extent that the Plan Committee determines that the Plan fails to
satisfy the requirements of Section 409A of the Code; provided, however, that
such distribution shall not

11

 

--------------------------------------------------------------------------------

 

exceed the lesser of (i) the amount in the Participant's Account(s) or (ii) the
amount to be reported pursuant to Section 409A of the Code on the applicable
Form W-2 (or Form 1099) as taxable income to the Participant; and

(f)upon termination of the Plan, but only to the extent then permitted under
Section 409A of the Code.

6.7Withholding Purposes.  If the Company is required to withhold amounts to pay
the Participant's portion of the Federal Insurance Contributions Act tax imposed
under Sections 3101, 3121(a) or 3121(v)(2) of the Code with respect to amounts
that are or will be paid to the Participant under the Plan before they otherwise
would be paid, the Plan Committee may withhold an amount equal to the lesser of:
(i) the amount in the Participant's Account(s) or (ii) the aggregate of the FICA
Amount imposed and the income tax withholding related to such amount.

6.8Delay of Payments Under Certain Circumstances.

(a)Delay for Insolvency or Compelling Business Reasons.  Notwithstanding any
provision of this Article VI to the contrary, in the event the Board determines
that the making of any payment on the date specified hereunder would jeopardize
the ability of the Company to continue as a going concern, the Plan Committee
may delay the payment of benefits under this Article VI until the first calendar
year in which the Board notifies the Plan Committee that the payment of benefits
would not have such effect.

(b)Administrative Delay in Payment.  The payment of benefits hereunder shall be
made at the time specified in accordance with the provisions of the foregoing
paragraphs of this Article VI; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or, if
later, the fifteenth (15th), day of the third calendar month immediately
following the date on which payment would otherwise be made.  Further, if, as a
result of events beyond the control of the Participant (or following the
Participant's death, the Participant's Beneficiary), it is not administratively
practicable for the Plan Committee to calculate the amount of benefits due to
the Participant as of the date on which payment would otherwise be made, the
payment may be delayed until the first calendar year in which calculation of the
amount is administratively practicable.  

(c)Payments that Would Violate Federal Securities Laws or Other Applicable
Law.  Payment will be delayed where the Plan Committee reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable law; provided that the delayed payment is made at the earliest date
at which the Plan Committee reasonably anticipates that the making of the
payment will not cause such violation.

(d)Payments that Would Jeopardize the Ability of the Company to Continue as a
Going Concern.  Notwithstanding anything in this Article VI to the contrary, in
the event the Board determines that the making of any payment on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Plan Committee may delay the payment of such benefits until
the first calendar year in which the Board notifies the Plan Committee that the
payment of benefits would not have such effect.

12

 

--------------------------------------------------------------------------------

 

(e)Section 162(m) of the Code. If the Compensation Committee reasonably
anticipates that if a payment were made as scheduled under the Plan it would
result in a loss of the Company's tax deduction due to the application of
Section 162(m) of the Code, such payment may be delayed and paid (i) during the
Participant's first taxable year in which the Compensation Committee reasonably
anticipates that the Company's tax deduction will not be limited or eliminated
by the application of Section 162(m) of the Code or (ii) subject to Section 6.2,
during the period beginning with the Participant's Separation from Service and
ending on the later of the last day of the Company's taxable year of the
Participant's Separation from Service or the fifteenth (15th) day of the third
month following the Participant's Separation from Service. Notwithstanding the
foregoing, no payment under the Plan may be deferred in accordance with this
Section 6.8(e) unless all scheduled payments to the Participant that could be
delayed in accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are also
delayed.

Article VII
ADMINISTRATION OF THE PLAN

7.1Designation of Plan Committee.  The Plan shall be administered by the Plan
Committee.  The Plan Committee shall serve without bond or security for the
performance of its duties hereunder unless applicable law makes the furnishing
of such bond or security mandatory or unless required by the Company.  Any
member of the Plan Committee may resign by delivering his or her written
resignation to the Board.  

7.2Actions of Plan Committee.  If a committee shall be serving as the Plan
Committee at any time, the Plan Committee shall perform any act that the Plan
authorizes expressed by a vote at a meeting or in a writing signed by a majority
of such individuals without a meeting.  Neither the Plan Committee nor any
member of the Plan Committee shall vote or decide upon any matter relating
solely to himself or herself or vote in any case in which his or her individual
right or claim to any benefit under the Plan is particularly involved.  If, in
any matter or case in which a person is so disqualified to act, the remaining
members of the Plan Committee cannot resolve such matter or case, the remaining
members of the Plan Committee will appoint a temporary substitute to exercise
all the powers of the disqualified person concerning the matter or case in which
he or she is disqualified.

7.3Delegation.  The Plan Committee may from time to time delegate to one or more
of an Employer's officers, employees, directors, or agents, or to any other
person or organization, any of its powers, duties, and responsibilities with
respect to the operation and administration of the Plan, including, but not
limited to, the administration of claims, the authority to authorize payment of
benefits, the review of denied or modified claims, and the discretion to decide
matters of fact, determine eligibility for benefits (and the amount of such
benefits), and interpret Plan provisions.  The Plan Committee also may from time
to time employ persons to render advice with regard to any fiduciary
responsibility held hereunder and may authorize any person to whom any of its
fiduciary responsibilities have been delegated to employ persons to render such
advice.  Upon designation and written acceptance of any delegation of fiduciary
responsibility, the Plan Committee will have no liability for the acts or
omissions of any such delegate as long as the Plan Committee does not violate
its fiduciary responsibility in making or continuing such delegation.  All
delegations of fiduciary responsibility will be reviewed periodically by the
Plan Committee

13

 

--------------------------------------------------------------------------------

 

and will be terminable upon such notice as the Plan Committee in its discretion
deems reasonable and prudent under the circumstances.

7.4Expenses and Indemnification.  All usual and reasonable expenses incident to
the administration of the Plan, including, but not limited to, legal,
accounting, and administrative, shall be allocated and paid by the Employers, as
determined by the Plan Committee in its discretion.  To the extent permitted by
applicable law, the Company shall indemnify and hold harmless each current and
former member of the Plan Committee and the Compensation Committee and each
other current and former employee of an Employer to whom Plan administrative or
fiduciary functions have been delegated by the Plan Committee or under the Plan
from and against any and all claims and expenses (including, without limitation,
attorneys' fees and related costs), in connection with the performance by such
person of his or her duties in that capacity, other than any of the foregoing
arising in connection with the gross negligence or willful misconduct of the
person so acting.  Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment costs, counsel fees and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

7.5Administrative Duties.  The Plan Committee shall supervise the administration
and enforcement of the Plan according to the terms and provisions hereof and
shall have all powers necessary to accomplish these purposes, including, but not
by way of limitation, the right, power, authority and duty to:

(a)make rules, regulations, and bylaws for the administration of the Plan that
are not inconsistent with the terms and provisions hereof, and to enforce the
terms of the Plan and the rules and regulations promulgated thereunder by the
Plan Committee;

(b)construe, in its discretion all terms, provisions, conditions, and
limitations of the Plan;

(c)authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(d)correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

(e)select the investment options that will be available for the deemed
investment of Accounts under the Plan and establish procedures for permitting
Participants to change their selected investment options;

(f)employ and compensate such accountants, attorneys, investment advisors, and
other agents, employees and independent contractors as the Plan Committee may
deem necessary or advisable for the proper and efficient administration of the
Plan;

(g)calculate deemed investment earnings and losses;

(h)determine in its discretion all questions relating to eligibility;

14

 

--------------------------------------------------------------------------------

 

(i)determine whether and when a Participant has had a Separation from Service
with the Company;

(j)make a determination in its discretion as to the right of any person to a
benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and

(k)exercise discretion to make any and all other determination which it
determines to be necessary or advisable for the administration of the Plan.

All determinations of the Plan Committee shall be conclusive and binding on all
Participants and Beneficiaries, subject to the provisions of the Plan and
applicable law.

7.6Non-Uniform Treatment.  The Plan Committee's determinations under the Plan
need not be uniform and any such determinations may be made selectively among
Participants and Beneficiaries.  

7.7Company to Supply Information.  The Company shall supply full and timely
information to the Plan Committee and/or Compensation Committee, including, but
not limited to, information relating to each Participant's compensation, age,
retirement, death, or other cause of Separation from Service and such other
pertinent facts as the Plan Committee may require.   When making a determination
in connection with the Plan, the Plan Committee and Compensation Committee shall
be entitled to rely upon the aforesaid information furnished by the Company.

7.8Correction of Errors. Any contrary provisions of the Plan notwithstanding, in
the event the Plan (i) enrolls any individual in the Plan, (ii) pays a Plan
benefit or claim under the Plan, (iii) incurs a liability for failure to so
enroll or pay a benefit or for terminating enrollment, or (iv) makes any
overpayment or erroneous payment to any individual or entity, in any case
because of a human or systems error or because of incorrect information provided
by, correct information failed to be provided by, fraud, misrepresentation, or
concealment of any relevant fact by any Participant, Beneficiary, or other
individual, the Plan Committee will be entitled to correct such error in any
manner it deems necessary or appropriate, including, without limitation,
recovering from such Participant, Beneficiary, or other individual such benefit
paid or the amount of such liability incurred and any and all expenses
incidental to or necessary for such recovery.  Human or systems error or
omission will not alter a Participant's eligibility to participate in the Plan
or affect in any way the amount of a Participant's or Beneficiary's benefit to
which such Participant or Beneficiary is otherwise entitled under the terms of
the Plan.

Article VIII
CLAIMs REVIEW PROCEDURE

8.1Claims Procedures (For Claims For Benefits Other Than Disability-Related
Benefits).

(a)Filing a Claim.  Any Participant or other person claiming an interest in the
Plan (the "Claimant") may file a claim in writing with the Plan Committee. The
Plan Committee shall review the claim itself or appoint an individual or entity
to review the claim.

15

 

--------------------------------------------------------------------------------

 

(b)Claim Decision. The Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is approved or denied, unless the Plan
Committee determines that special circumstances beyond the control of the Plan
require an extension of time, in which case the Plan Committee may have up to an
additional ninety (90) days to process the claim. If the Plan Committee
determines that an extension of time for processing is required, the Plan
Committee shall furnish written or electronic notice of the extension to the
Claimant before the end of the initial ninety (90) day period. Any notice of
extension shall describe the special circumstances necessitating the additional
time and the date by which the Plan Committee expects to render its decision.

(c)Notice of Denial. If the Plan Committee denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:

(i)The specific reason(s) for the denial;

(ii)Specific reference to the pertinent Plan provisions on which such denial is
based;

(iii)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

(iv)A description of the Plan's appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and

(v)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

(d)Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Plan Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Plan Committee's receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Plan Committee. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.

(e)Notice of Decision on Appeal. If the Plan Committee denies the appeal, it
must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

(i)The specific reason(s) for the denial;

16

 

--------------------------------------------------------------------------------

 

(ii)Specific references to the pertinent Plan provisions on which such denial is
based;

(iii)A statement that the Claimant may receive on request all relevant records
at no charge;

(iv)A description of the Plan's voluntary procedures and deadlines, if any;

(v)A statement of the Claimant's right to sue under Section 502(a) of ERISA; and

(vi)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

(f)Claims Procedures Mandatory. The internal claims procedures set forth in this
Section 8.1 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 8.1, the denial of the Claim shall become final and binding on all
persons for all purposes.

8.2Claims Procedures for Disability-Related Benefits.

(a)Filing a Claim. Any Claimant may file a claim in writing with the Plan
Committee for Disability-related benefits. The Plan Committee shall review the
claim itself or appoint an individual or entity to review the claim.

(b)Claim Decision. The Claimant shall be notified within forty-five (45) days
after the claim is filed whether the claim is approved or denied, unless the
Plan Committee determines that special circumstances beyond the control of the
Plan require an extension of time, in which case the Plan Committee may have up
to two additional thirty (30) day periods to make a decision. If the Plan
Committee determines that an extension of time for processing is required, the
Plan Committee shall furnish written or electronic notice of the extension to
the Claimant before the end of the initial forty-five (45) day period. Any
notice of extension shall describe the special circumstances necessitating the
additional time and the date by which the Plan Committee expects to render its
decision.

(c)Notice of Denial. If the Plan Committee denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:

(i)The specific reason(s) for the denial;

(ii)Specific reference to the pertinent Plan provisions on which such denial is
based;

(iii)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

17

 

--------------------------------------------------------------------------------

 

(iv)A discussion of the decision that includes the basis for disagreeing with or
not following:

(A)the views presented by health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant;

(B)the views of medical or vocational experts whose advice was obtained on the
Plan's behalf, regardless of whether the advice was relied on in making the
benefit denial; and

(C)a disability determination made by the Social Security Administration (SSA),
if presented to the Plan;

(v)If the decision was based on medical necessity or experimental treatment (or
a similar exclusion or limit), either:

(A)an explanation of the scientific or clinical judgment for the denial,
applying the plan terms to the Claimant's medical circumstances; or

(B)a statement that this explanation will be provided free of charge upon
request;

(vi)Either the specific internal rules, guidelines, protocols, standards, or
other similar criteria of the Plan relied on in making the denial, or notice
that such rules, guidelines, protocols, standards, or other similar criteria of
the Plan do not exist;

(vii)Notice that the Claimant is entitled to receive (on request and free of
charge) reasonable access to and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits; and

(viii)A description of the Plan's appeal procedures and deadlines applicable to
these procedures, including a statement of the Claimant's right to sue under
Section 502(a) of ERISA following a denial on appeal.

Claimants are guaranteed the right to present evidence and testimony regarding
their claim during the review process.

(d)Filing an Appeal. A request for appeal of a denied claim must be made in
writing to the Plan Committee within one hundred eighty (180) days after
receiving notice of denial. The decision on appeal will be made within
forty-five (45) days after the Plan Committee's receipt of a request for appeal,
unless special circumstances require an extension of time for processing, in
which case the Plan Committee may have an additional forty-five (45) day period
to make a decision. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

On appeal, the review will consider all submitted information, regardless of
whether the information was submitted or consulted in the initial decision. The
review will not

18

 

--------------------------------------------------------------------------------

 

provide deference to the initial decision. The appeal will be conducted by an
appropriate named fiduciary, who is not the person who made the initial decision
or the subordinate of that person.

For claims involving medical judgment, including decisions about whether a
treatment or drug is experimental, investigational, or not medically necessary,
the Plan's named fiduciary will consult with a health care professional who:

(i)Has appropriate training and experience in the area of medicine involved;

(ii)Was not consulted during the initial denial; and

(iii)Is not a subordinate of the person who made the initial denial.

The Plan Committee will identify the medical or other experts who were consulted
when making the benefit determination, regardless of whether the expert's advice
was relied on in making the determination.

Before a benefit denial is issued on appeal, the Claimant will be provided (free
of charge) with any new or additional evidence considered, relied on, or
generated by the Plan, insurer, or other person making the benefit determination
(or at the direction of the Plan, insurer, or other person) regarding the claim.
The Claimant will be provided any new or additional evidence as soon as possible
and sufficiently in advance of the date the appeal denial notice is due, so that
the Claimant has a reasonable opportunity to respond.

Before a benefit denial is issued on appeal, if the denial is issued based on a
new or additional rationale, the Claimant will be provided, free of charge, with
the rationale. The Claimant will be provided with the rationale as soon as
possible and sufficiently in advance of the date on which the appeal denial
notice is due, so that the Claimant has a reasonable opportunity to respond.

(e)Notice of Decision on Appeal. If the Plan Committee denies the appeal, it
must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

(i)The specific reason or reasons why the appeal is denied.

(ii)A reference to the specific Plan provisions on which the denial is based.

(iii)A discussion of the decision that includes the basis for disagreeing with
or not following:

(A)the views presented by health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant;

(B)the views of medical or vocational experts whose advice was obtained on the
Plan's behalf in connection with the Claimant's benefit denial, regardless of
whether the advice was relied on in making the benefit denial; and

19

 

--------------------------------------------------------------------------------

 

(C)a disability determination made by the SSA regarding the Claimant, if
presented to the Plan.

(iv)If the decision was based on medical necessity or experimental treatment (or
a similar exclusion or limit), either:

(A)an explanation of the scientific or clinical judgment for the denial,
applying the plan terms to the claimant's medical circumstances; or

(B)a statement that this explanation will be provided free of charge upon
request.

(v)Either the specific internal rules, guidelines, protocols, standards, or
other similar criteria of the plan relied on in making the denial, or notice
that such rules, guidelines, protocols, standards, or other similar criteria of
the plan do not exist.

(vi)A statement of the Claimant's right to sue under Section 502(a) of ERISA,
including a description of any contractual limitations period relevant to the
right to sue, with the calendar date on which the contractual limitations period
expires for the claim.

Article IX
LIMITATION OF RIGHTS

The establishment of the Plan shall not be construed as giving to any
Participant Beneficiary, Employee, Director or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors or
agents, or as giving to any Participant or Beneficiary any equity or other
interest in the assets or business of the Company or as giving any Employee or
Director the right to be retained in the service of the Company.  All
Participants shall be subject to discharge to the same extent they would have
been if the Plan had never been adopted.  The rights of a Participant hereunder
shall be solely those of an unsecured general creditor of the Company.

Article X
AMENDMENT TO OR TERMINATION OF THE PLAN

10.1Generally.  The Compensation Committee reserves the right at any time to
amend or terminate the Plan in whole or in part.  No amendment or termination
shall have the effect of retroactively changing or depriving Participants or
Beneficiaries of rights already accrued under the Plan except that an amendment
to change phantom investment options or an amendment that the Compensation
Committee determines is necessary or desirable to comply with Section 409A of
the Code shall not require the consent of any Participant.  No payment of
benefits shall occur upon termination of the Plan unless the requirements of
Section 409A of the Code have been satisfied.  

10.2Change in Control.  Notwithstanding any provision in the Plan to the
contrary, the Company, by resolution of the Compensation Committee and without
the consent of any Participant, shall have the full discretion and power to
terminate the Plan within thirty (30) days preceding or twelve (12) months
following a Change in Control and, in the event of such

20

 

--------------------------------------------------------------------------------

 

termination, the Company shall distribute each Participant's Account(s) within
twelve (12) months of the date of such termination.

Article XI
Participating employers

The Compensation Committee may designate any entity or organization eligible by
law to participate in the Plan as an Employer by written instrument delivered to
the Secretary of the Company, or designee, and the designated Employer.  Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan that apply to the designated Employer only and shall become, as to such
designated Employer and its Employees, a part of the Plan.  Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto upon its submission of information required by the terms of or with
respect to the Plan; provided, however, that the terms of the Plan may be
amended so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission, after receipt of notice of such
amendment, of any information required by the terms of or with respect to the
Plan.  Except as modified by the Compensation Committee in its written
instrument, the provisions of the Plan shall be applicable with respect to each
Employer separately, and amounts payable hereunder shall be paid by the Employer
which employs the particular Participant.

Article XII
GENERAL AND MISCELLANEOUS

12.1Non-Alienation.  No benefits payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void.  No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.

12.2Incapacitated Distributee.  In the event any benefit payable under the Plan
is to be paid to or for the benefit of any person who is then a minor or
determined by the Plan Committee, on the basis of qualified medical advice, to
be incompetent, the Plan Committee need not require the appointment of a
guardian or custodian, but shall be authorized to cause the same to be paid over
to the person having custody of the minor or incompetent, to cause the same to
be paid to the minor or incompetent without the intervention of a guardian or
custodian, to cause the same to be paid to a legal guardian or custodian of the
minor or incompetent, if one has been appointed, or to cause the same to be used
for the benefit of the minor or incompetent.

12.3Lost Participant of Beneficiary.  Any Participant or Beneficiary who is
entitled to a benefit from the Plan has a duty to keep the Company advised of
his or her current mailing address.  If the Plan Committee is unable to locate a
Participant or Beneficiary entitled to a distribution hereunder, upon the Plan
Committee's determination thereof, such Participant's or Beneficiary's
Account(s) shall be forfeited to the Company.  Notwithstanding the foregoing, if

21

 

--------------------------------------------------------------------------------

 

subsequent to any such forfeiture the Participant or Beneficiary to whom such
distribution is payable makes a valid claim for such distribution, such
forfeited Account(s) shall be restored, without the crediting of interest
subsequent to the forfeiture, and the balance of such Account shall be
distributed to such Participant or Beneficiary as soon as administratively
practicable.

12.4No Warranties. Neither the Company nor the Plan Committee warrants or
represents that the value of any Participant's Account will increase. Each
Participant assumes the risk in connection with the deemed investment of his or
her Account(s).

12.5Severability.  In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable and the
Plan shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

12.6Construction.  The section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan.  Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.  When used herein, the masculine gender includes the feminine
gender. Use of the term "or" is not intended to be exclusive, unless the context
clearly requires otherwise.

12.7Compliance with Section 409A of the Code.  The Plan is intended to comply
with the applicable provisions of Section 409A of the Code and the Company shall
interpret and administer the Agreement in accordance therewith.  Any ambiguities
in the Plan shall be construed to effect this intent.  Each payment that a
Participant may receive under the Plan shall be treated as a "separate payment"
for purposes of Section 409A of the Code.  In addition, any provision,
including, without limitation, any definition in the Plan that is determined to
violate the requirements of Section 409A of the Code shall be void and without
effect and any provision, including, without limitation, any definition, that is
required to appear in the Plan under Section 409A of the Code that is not
expressly set forth shall be deemed to be set forth herein, and the Plan shall
be administered in all respects as if such provisions were expressly set
forth.  In addition, the timing of certain payments of benefits provided for
under the Plan shall be revised as necessary for compliance with Section 409A of
the Code.  Notwithstanding the foregoing, the Company makes no representation
that the Plan complies with Section 409A of the Code and shall have no liability
to any Participant for any failure to comply with Section 409A of the Code.

12.8Governing Law.  The validity and effect of the Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Delaware unless superseded by federal
law.

12.9Taxes.  All amounts payable hereunder shall be reduced by any and all
federal, state and local taxes imposed upon the Participant or his or her
Beneficiary that are required to be paid or withheld by the Company.

[SIGNATURE ON NEXT PAGE]




22

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Performance Food Group Company, has caused this Performance
Food Group Company Deferred Compensation Plan to be duly executed effective as
of the Effective Date.

PERFORMANCE FOOD GROUP COMPANY:

 

 

By: /s/ A. Brent King                                    

 

Its: Senior Vice President, General Counsel and Secretary

 

Dated: January 31, 2020

 

 

23

 